United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 24, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10375
                         Summary Calendar


WILLIAM J. DOCKERAY, JR.,

                               Plaintiff-Appellant,

versus

JOSEPH PRICE; NFN LOYD, Officer; NFN WHATLEY, Law Librarian;
NFN STONE, Officer; NFN ROBERTSON, Officer; UNKNOWN NO 2;
NFN DOMINGUES, Warden; NFN BROWN, Assistant Warden; NFN REAVES,
Ms.; NELLIE VANDIVER; SHELLY COLEMAN; JESSE LUCERO; NFN CLOWER,
Ms.; ZORRY BUCK,

                               Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CV-409
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     William J. Dockeray, Jr., Texas prisoner # 563359, appeals

the dismissal of his 42 U.S.C. § 1983 lawsuit in which he

asserted that various prison officials violated a plethora of his

constitutional rights.   Dockeray has moved for leave to

supplement his appellate brief with a one-page omission.       That

motion is GRANTED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10375
                               -2-

     Dockeray argues that his original complaint, filed in the

Southern District of Texas, was improperly severed.     The issue of

the propriety of that order is not properly before the court.

Dockeray also asserts that his claims are not untimely.      We will

not address this assertion because it stems from Dockeray’s

mistaken belief that his claims were dismissed as time-barred.

Nor will we address Dockeray’s assertion, not contained in his

original complaint, that prison officials have blocked his access

to the courts during the pendency of this action.     See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). The

court would note, however, that this claim is refuted by the fact

that Dockeray filed numerous documents in this matter before the

trial court, and that most of these documents were irrelevant.

     Dockeray also challenges the district court’s dismissal of

his claims based on his failure to comply with court orders that

he file an amended complaint.     The district court’s order

dismissing Dockeray’s claims due to his failure to prosecute was

not an abuse of discretion.     See FED. R. CIV. P. 41(b); McNeal v.

Papasan, 842 F.2d 787, 789 (5th Cir. 1988); see also Salinas v.

Sun Oil Co., 819 F.2d 105, 106 (5th Cir. 1987).     Rather than

comply with the court’s order, Dockeray filed numerous documents

not responsive to the court order.     Even after the second order

was entered, Dockeray did not comply.

Accordingly, that order is AFFIRMED.
                           No. 04-10375
                                -3-

     Dockeray is reminded that this court has already imposed the

three-strikes bar pursuant to 28 U.S.C. § 1915(g).   See Dockeray

v. Ozz, No. 04-20466 (5th Cir. August 18, 2004) (unpublished).

Accordingly, Dockeray may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).